Citation Nr: 1131453	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation (rating) for residuals of fracture of the left humerus (minor), in excess of 10 percent prior to October 7, 2010, and in excess of 20 percent from October 7, 2010.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from April 1962 to April 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated March 2005, of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 2005 rating decision granted an increased rating to 10 percent effective the July 2004 date of claim for increase.  The Veteran disagreed with the disability rating and perfected the appeal.  

A rating decision, dated September 2007, granted a temporary 100 percent rating between July 23, 2007 and October 1, 2007, for surgical treatment necessitating convalescence, and continued the 10 percent rating beginning October 1, 2007.  A May 2011 rating decision during the appeal granted a staged rating of 20 percent for the rating period from October 7, 2010.  

The Veteran requested a travel Board personal hearing in June 2006.  The hearing was scheduled in July 2007.  The Veteran requested the hearing be rescheduled.  A new hearing was scheduled in October 2007.  The Veteran failed to report for the hearing.  The request for a hearing is deemed waived.

The Board notes that the previous power of attorney form designating the American Legion as the Veteran's accredited representative was revoked by the Veteran, and, as of September 2007, the Veteran has designated the Florida Department of Veterans Affairs as his accredited representative.  Although the American Legion has submitted a brief in July 2010 in support of the Veteran's claim on appeal, the record does not reflect that American Legion was the power of attorney at the time it did so; therefore, because the brief appears to have been submitted without the Veteran's authorization, the contentions made cannot be attributed to the Veteran.

In July 2010 the Board remanded the claim for further development to obtain VA treatment records and a VA examination, and to readjudicate the claim.  That development was completed, the claim for increase was readjudicated (May 2011 rating decision granting staged rating of 20 percent from October 7, 2010), and the claims file was returned to the Board. 


FINDINGS OF FACT

1.  For the entire increased rating period under appeal, except for that period July 23, 2007 to September 30, 2007 already compensated at a temporary total evaluation, the Veteran's left arm (minor) disability has been manifested by range of motion that more nearly approximates limitation at the shoulder level.

2.  For the entire increased rating period under appeal, except for that period July 23, 2007 to September 30, 2007 already compensated at a temporary total evaluation, the Veteran's left arm (minor) disability was not manifested by symptomatology more nearly approximating arm motion limited to 25 degrees from the side.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period under appeal, except for that period July 23, 2007 to September 30, 2007 already compensated at a temporary total evaluation, the criteria for a disability rating of 20 percent, and no higher, for limitation of motion of left arm (minor) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in August 2004 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the generic notice as to the type of evidence needed to substantiate the claim required by Vazquez.

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA and those private treatment records as identified by the Veteran to assist the Veteran with the claim.  Also, the RO provided the Veteran with VA medical examinations in January 2005 (after the RO determined the August 2004 examination had been inadequate) and October 2010.  As the examination reports were prepared after interviews with the Veteran, objective examination, and contained specific findings indicating the extent of the severity of the service connected disability, the VA examination reports are adequate for rating purposes, and there is no duty to provide an additional examination or medical opinion regarding these elements of the Veteran's claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

In his August 2005 notice of disagreement the Veteran alleges generally that the VA examiner was not competent.  The Board finds that each VA examiner was competent to render a medical opinion regarding the Veteran's symptomatology, and there has been no evidence presented to show otherwise.  The Board is entitled to assume the competency of a VA examiner.  See Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Furthermore, the "appellant bears the burden of persuasion to show that such reliance was in error."  Hilkert, 12 Vet. App. at 151, aff'd, 232 F.3d 908 (Fed. Cir. 2000); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997).  The Veteran has not pointed to any evidence in the record that would cast doubt on the examiners' competency, nor is the Board aware of any such evidence.  Cf. Ashley v. Derwinski, 2 Vet. App. 307 (1992).

The VA treatment records as requested by the Board's July 2010 remand order have been obtained and included in the claims file and the Veteran was afforded a legally sufficient examination in October 2010.  Therefore the requested development has been satisfied.  A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims (Court) held in Hart v. Mansfield, 21 Vet. App. 505 (2007), that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Court recognized that if VA's adjudication of an increased rating claim is lengthy, a claimant might experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart, 21 Vet. App. at 505.

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2010).  In determining whether there is limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

VA also must consider functional loss of a musculoskeletal disability separately from consideration under the diagnostic codes; functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion.  VA must consider any part of the musculoskeletal system that becomes painful on use to be seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran contends that a higher disability rating than 10 percent is warranted for the service-connected left shoulder disability, residuals of fracture of the left (minor) humerus.  The Veteran's left (minor) arm disability has been evaluated at 10 percent disabling for its limitation of motion under DC 5202-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2010).

After a review of all the evidence, lay and medical, the Board finds that the criteria for a rating of 20 percent, but no higher, for the Veteran's service-connected residuals of fracture of the left humerus (minor) disability are met or more nearly approximated during the entire rating period under appeal, except for that period of time already granted a temporary total disability from July 23, 2007 to September 30, 2007.  The Board finds that, for the entire increased rating period under appeal, the Veteran's left arm (minor) disability has been manifested by range of motion that more nearly approximates limitation at the shoulder level as required for a 20 percent disability rating under Diagnostic Code 5201.  38 C.F.R. § 4.71a. 

Following his claim for increase that was received in July 2004, the Veteran submitted relevant private treatment reports that noted his complaints of pain in his left shoulder and the development of a left shoulder impingement syndrome, though no private treatment report included range of motion measurements.   

In January 2005 he was afforded a VA joints examination.  The VA examiner noted the Veteran was right hand dominant, thereby making his left shoulder the minor joint.  The Veteran reported that, due to his left shoulder, he was unable to do any sports and had difficulty lifting with his left arm.  He reported that he had remained gainfully employed after his military service and was now a retired postal worker with his own business, selling retail.  The Veteran reported that he treated the left shoulder pain with Tylenol, though shoulder pain woke him frequently at night.  

Upon objective examination in January 2005, the VA examiner noted no redness, swelling, or heat.  There was crepitus with minor range of motion.  Left upper extremity strength was equal to the right upper extremity.  Range of motion of the left shoulder was measured at 125 degrees forward flexion, with pain at 110 degrees, though passive range of motion was to 140 with significant pain.  Abduction active range of motion was to 100 degrees with pain at 80 and passive range of motion was to 105 degrees with significant pain.  External rotation was measured to 40 degrees with minimal pain, and internal rotation was measured to 60 degrees with again minimal pain.  The examiner also noted repetitious movements of the left upper extremity increased the pain, fatigability, and weakness of the left upper extremity.  The examiner observed no atrophy or muscle wasting.  The Veteran was independent in his activities of daily living and he was able to drive.    

Following his left shoulder decompression surgery in July 2007, the Veteran underwent physical therapy.  An October 2007 physical therapy report noted his external rotation was to 75 degrees and his forward flexion was to 150, which the Board notes is not quite a full range of motion.  A status post surgery October 2007 orthopedic clinic consultation noted full range of motion; however, the VA clinician did not provide numerical measurements.  Subsequent VA treatment records include various complaints of pain remaining in the left shoulder.

In October 2010 the Veteran was afforded a VA bones examination.  The Veteran reported consistent dull pain in the left shoulder together with abduction stiffness in the morning.  Daily pain was intermittent, though no flares.  The Veteran again described himself as retired.  Upon objective examination, the VA examiner noted no bone or joint abnormality and no akylosis.  There was left shoulder degenerative joint disease.  The VA examiner did find crepitus, pain at rest, abnormal motion, and guarding of movement.  The range of motion on active motion, with objective evidence of pain, was 0 to 129 degrees flexion, 0 to 100 degrees abduction, 0 to 40 degrees internal abduction, and 0 to 35 degrees external rotation.  The examiner found additional limitation with repetitive motion, measuring the left shoulder flexion to 80 degrees, abduction to 90 degrees, internal rotation to 40 degrees and external rotation to 10 degrees.  Though the left shoulder disability had moderate effects on exercise, sports and recreation, the examiner found no effects on the remaining activities of daily living.


Having reviewed the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire increased rating period under appeal, except for that period from July 23, 2007 to September 30, 2007 for which the Veteran had already been granted a temporary total evaluation, the Veteran's left shoulder (minor) disability more nearly approximates the criteria of limitation at the shoulder level that is required for the next higher 20 percent rating under Diagnostic Code 5201.  At no time does the evidence indicate that the Veteran's left shoulder disability was manifested by limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a.

In reaching the above conclusion, the Board has considered the evidence that the Veteran has additional limitation of motion due to pain, weakness, and fatigue.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. at 202.  The grant of the 20 percent rating is based upon limitation of motion of the arm at the shoulder level  that is due to pain.  For example, while the clinical measures of range of motion show that the Veteran's left shoulder range of motion is better than 90 degrees (shoulder level), when the additional limitations of motion due to pain are considered, the evidence shows that the left shoulder motion is limited to about 80 degrees in abduction (January 2005) and 80 degrees in flexion and 90 degrees in abduction (October 2010).  The Veteran also experienced increased pain upon repeat flexion.  

The objective evidence, to include the VA medical reports, contain findings indicating that the Veteran did not undergo additional loss of function (i.e., motion) of the left shoulder disability due to flare-ups of pain or any such additional functional loss due to weakened movement, excess fatigability, incoordination, or flare-ups of such symptoms, to a degree that would more nearly approximate a limitation of motion of the arm to 25 degrees from the side.  As such, the overall disability picture is not characterized by additional functional loss such as to enable the conclusion that the Veteran's disability picture most nearly approximates the next-higher evaluation under Diagnostic Code 5201.  38 C.F.R. § 4.71a.

As the Veteran's left shoulder disability symptomatology does not more nearly approximate limitation of motion of the arm to 25 degrees from the side, the Board finds that, for the entire increased rating period on appeal, the symptoms do not more nearly approximate the criteria required for a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

For these reasons, the Board finds that, with resolution of reasonable doubt in the Veteran's favor, the left shoulder disability of residuals of fracture of the left humerus (minor) warrants a 20 percent disability rating, and no higher, for the entire appeal period.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the residuals of fracture of the left humerus disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left humerus disability, specifically the pain and limitation of motion, are contemplated by the rating criteria.  The schedular rating criteria specifically provides ratings for such limitation of motion of the arm to shoulder height (DC 5201, 38 C.F.R. § 4.59), including motion limited to orthopedic factors such as pain, weakness, and guarding (38 C.F.R. §§ 4.40, 4.45, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the left humerus disability to the rating schedule, the degree of disability of each throughout the entire rating period on appeal under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the left humerus disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Veteran has indicated that he has retired, and though he reported he was self-employed for a number of years, by May 2009 he reported that he had stopped his business.  Upon a complete review of the record, the Board finds that the matter of entitlement to a total disability rating based on individual unemployability has not been raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased rating of 20 percent for residuals of fracture of the left humerus (minor), for the period prior to October 7, 2010, is granted, and no higher; a rating in excess of 20 percent for any period is denied.  


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


